10777 W. Twain Avenue, 3" Floor
Las Vegas, Nevada 89135
(702) 869-8801 FAX: (702) 869-2669

BLACK & LOBELLO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
21
28

 

Case 2:20-cv-01328-GMN-DJA Document1 Filed 07/17/20 Page 1 of 20

CHRISTOPHER V. YERGENSEN, ESQ.
Nevada Bar No. 6183

BLACK & LOBELLO

10777 W. Twain Ave., 3 FI.

Las Vegas, Nevada 89135
cyergensen@blacklobello.law

(702) 869-8801

(702) 869-2669 (fax)

Attorney for Plaintiff

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA

GREEN STREAM HOLDINGS, INC., a
Wyoming Corporation;
Plaintiff,

VS.

PAUL KHAN, an individual; KEN WILLIAMS,
an individual; CONNIE HEL WIG, an individual;
LEONARD LOVALLO, an individual; BRIAN
WILMOT, an individual; TRACEY WOODS, an
individual; CHARLES PETERSON, an
individual; HAMMER & NAILS 2 CORP.;
EAGLE EYE MEDIA LLC; HALL SALES AND
MARKETING CONSULTING; AXILOGY
CONSULTING CORPORATION; LEOLAH
BROWN, an individual; NICHOLAUS KAMISH,
an individual; 375 WALL CONSTRUCTION,
LLC; MANNY VOLK, an individual; PREMIER
EQUITY ADVISORS, LLC; PETER
MATOUSEK, an individual; ZORHEK AQUA
FARMS, INC.; COMPANY MINERA RIO
SANGO LA MINRISAN; NGUYET NGUYEN,
an individual; MEDICAN ENTERPRISES INC.,
a revoked Nevada Corporation; TERRIE SCOTT,
an individual,

Defendants.

 

 

COMES NOW, Plaintiff GREEN STREAM HOLDINGS, INC., a Wyoming Corporation

Case No:

COMPLAINT

Page | of 20

 
BLACK & LOBELLO

10777 W. Twain Avenue, 3™ Floor
Las Vegas, Nevada 89135
(702) 869-8801 FAX: (702) 869-2669

rN

NI DH WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-01328-GMN-DJA Document1 Filed 07/17/20 Page 2 of 20

(hereinafter the “Company” or “Plaintiff”) by and through its attorney of record, Christopher V.
Yergensen, Esq., of the law firm of Black & LoBello, and hereby files this civil action for its causes
of action and declaratory relief in this Complaint against Defendants, inclusive, as follows:
INTRODUCTION

1. This is a securities fraud action brought by Plaintiff against Defendants, some of
whom were officers and/or directors of Plaintiff.

2 This action is brought against Defendants for violations of the Securities Exchange
Act of 1934, as well as other causes of action arising from Defendants’ fraudulent actions.

PARTIES
3; Plaintiff Green Stream Holdings, Inc., is a Wyoming corporation duly authorized

and in good standing with the State of Wyoming.

4. Defendant Paul Khan is a citizen of Canada.

a Defendant Connie Helwig is a resident of the State of California.

6. Defendant Ken Williams is a resident of the State of Florida.

7. The citizenship of Defendants Leonard Lovalla, Brian Wilmot, Tracey Woods,

Charles Peterson, Leolah Brown, Nicholas Kamish, Manny Volk, Peter Matousek, Nguyet Nguyen
and Terrie Scott is unknown.

8. The Defendants referenced above in {{ 4-6 are referred to herein as the “Corporate
Individual Defendants”.

9. The Defendants referenced above in § 7 are referred to herein as the “Unknown
Individual Defendants”.

10. The citizenship of Defendants, Hammers & Nails 2 Corp., Eagle Eye Media LLC,
Hall Sales and Marketing Consulting, Axilogy Consulting Corporation, 375 Wall Construction

LLC, Premier Equity Advisors LLC, Zorhek Aqua Farms Inc. and Company Minera Rio Sango

Page 2 of 20

 
BLACK & LOBELLO

10777 W. Twain Avenue, 3" Floor
Las Vegas, Nevada 89135
(702) 869-8801 FAX: (702) 869-2669

10
11
12
13
14
15
16
17
18
19
20
21
2A
23
24
25
26
27
28

 

 

Case 2:20-cv-01328-GMN-DJA Document1 Filed 07/17/20 Page 3 of 20

La Minrisan is unknown.
11. | Defendant Medican Enterprises, Inc., is a revoked Nevada corporation.

12. The Defendants referenced above in {J 10-11 are referred to herein as the “Entity

Defendants”.
JURISDICTION AND VENUE

13. This Court has subject matter jurisdiction over the matter pursuant to 28 U.S.C. §§
1331 and 1337 and § 27 of the Exchange Act of 1934 (15 U.S.C. § 77aa). Plaintiff's claims arise
under Section 10(b) and 20(a) of the Exchange Act and SEC Rule 10b-5.

14. Further, this Court has subject matter jurisdiction over the matter pursuant to 28
U.S.C. §1332 because Plaintiff is a citizen of the State of Wyoming, and upon information and
belief, is a different state from all Defendants, and the amount in controversy exceeds $75,000,

exclusive of interests and costs.

15. This Court has supplemental jurisdiction over the state law claims pursuant to 28
U.S.C. § 1367(a) because they are related to claims within this Court’s original jurisdiction such

that they form part of the same case or controversy under Article III of the United States

Constitution.

16. | Venue lies in the U.S. District Court for the District of Nevada pursuant to 28
U.S.C. §1391 and § 27 of the Exchange Act because a substantial part of the events that give rise

to the claims occurred in the district of Nevada.

17. Plaintiff was originally incorporated on April 12, 2004, by filing its articles of
incorporation in the State of Nevada, and on May 15, 2019, Plaintiff elected to convert from a
Nevada corporation to a Wyoming corporation. Plaintiff was a Nevada corporation from April 12,
2004, to May 15, 2019. This complaint arises from events and circumstances during the time in
which Plaintiff was a Nevada corporation.

FACTUAL ALLEGATIONS

18. Green Stream Holdings Inc. (hereinafter, “Plaintiff? or the “Company”) was

originally incorporated on April 12, 2004, in the State of Nevada under the name of Ford-Spoleti

Page 3 of 20

 
Las Vegas, Nevada 89135
(702) 869-8801 FAX: (702) 869-2669

BLACK & LOBELLO

10777 W. Twain Avenue, 3" Floor

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-01328-GMN-DJA Document1 Filed 07/17/20 Page 4 of 20

Holdings, Inc.

19. On June 4, 2009, the Company merged with Eagle Oil Holding Company, a Nevada
corporation, and the surviving entity, the Company, changed its name to “Eagle Oil Holding

Company, Inc.”

20. | The Corporate Individual Defendants acted in and as the management team, thereby
having authority and control, of Eagle Oil Holding Company, Inc.

21. On February 14, 2019, at the direction of the Corporate Individual Defendants, the
Company entered into that certain acquisition and merger agreement (the “Merger Agreement’),
under which the Company acquired 96% shares of common stock of Green Stream Finance Inc.
(the “Merger and Acquisition”).

22. On April 25, 2019, the Company changed its name to “Green Stream Holdings Inc.”

DAs On May 15, 2019, the Company elected to convert the Company from Nevada
corporation to Wyoming corporation, and ultimately filed its amended and restated articles of
incorporation in the State of Wyoming on December 3, 2019.

24. The Company’s securities are currently quoted on the OTC Markets Group Inc.’s
Pink marketplace under the symbol “GSFI.”

25. The Company provides solar energy solutions to underrepresented and/or growing
market segments. The Company is concurrently operating in multiple markets and is preparing to
conduct business in several industry-friendly countries, states, and regions including California,
Nevada, Arizona, Washington, New York, New Jersey, Massachusetts, New Mexico, Colorado,
Hawaii, and Canada.

26. In order to support the Company’s efforts to expand its operations, the Company
sought a Regulation A exemption filing for a public offering of its securities (the “Regulation A

Filing”) with the Securities and Exchange Commission.

Page 4 of 20

 
Las Vegas, Nevada 89135
(702) 869-8801 FAX: (702) 869-2669

BLACK & LOBELLO

10777 W. Twain Avenue, 3" Floor

10
1]
12
13
14
15
16
17
18
19
20
21
ae
23
24
25
26
27
28

 

 

Case 2:20-cv-01328-GMN-DJA Document1 Filed 07/17/20 Page 5 of 20

27. The Regulation A Filing was for the public sale of approximately 10,000,000 shares
of common stock at a price of $0.75 per share.

28. During the time that the Company was preparing the Regulation A Filing,
Defendant Leonard Lovallo, as well as the Corporate Defendants, made certain claims to the
Company regarding certain convertible promissory notes between the Company and various
individuals and entities (the “Purported Notes”).

29. The Company disputed the Purported Notes and requested evidence of such
Purported Notes from Defendant Leonard Lovallo, as well as requested evidence of such Purported
Notes from the Corporate Defendants.

30. Prior to this time, the Company was not aware of, and upon information and belief,
has no record of the Entity Defendants.

31. Prior to this time, the Company was not aware of, and upon information and belief,
has no record of the Unknown Individual Defendants.

32. To date, Defendant Leonard Lovallo has not produced reasonable or substantiated
evidence of the Purported Notes, other than his alleged claims.

33. To date, no Corporate Defendant, as well as any other Defendant, has produced
reasonable or substantiated evidence of the Purported Notes, other than unsubstantiated alleged
claims.

34. Rather than provide evidence of the Purported Notes, Defendants publicly
disparaged and defamed the Company through social media outlets misrepresenting, among other
things, that the Purported Notes were valid and in existence.

35. Further, the Corporate Defendants, as well others, made false and misleading
claims to the Securities and Exchange Commission in connection with Plaintiff's SEC filings.

36. The Company disputes the existence of the Purported Notes, and if such Purported

Page 5 of 20

 
BLACK & LOBELLO

10777 W. Twain Avenue, 3" Floor
Las Vegas, Nevada 89135
(702) 869-8801 FAX: (702) 869-2669

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-01328-GMN-DJA Document1 Filed 07/17/20 Page 6 of 20

Notes exist, disputes the validity of the Purported Notes because the Purported Notes (i) were not
fully disclosed prior to the Merger and Acquisition; (ii) even if issued, were issued without
consideration actually received by the Company; and (iii) even if issued and/or in existence, were
created after the fact and were not representative of actual transactions.

37. The Company believes that the Purported Notes are fraudulent, and that Defendants
have acted in a fraudulent scheme and course of business intended to deceive potential purchasers
of Plaintiff's common stock through its Regulation A filing with the Securities and Exchange
Commission.

38. Despite the fact that Defendants’ claims are unsubstantiated by reasonable
evidence, the Securities and Exchange Commission required the disclosure of the Purported Notes
in the Company’s public filings.

29, Therefore, on May 1, 2020, the Company complied with the request of the
Securities Exchange Commission and publicly disclosed the Purported Notes in its Form 10 Filing
with the Securities and Exchange Commission (the “SEC’’), on page 34, as follows:

PLEASE NOTE THAT THE COMPANY DOES NOT STATE THIS INFORMATION AS
TRUE AND CORRECT. THE COMPANY RECEIVED SUCH INFORMATION BY
MEANS OF ELECTRONIC TRANSMISSION FROM CERTAIN CLAIMANTS. THE

COMPANY BELIEVES THAT THE CLAIMS REGARDING THE NOTES ARE
INVALID AND IS PREPARED TO VIGOROUSLY DEFEND ITSELF AGAINST THE

AFOREMENTIONED CLAIMS.

Date of Note Outstanding Balance

 

 

Issuance ($) Name of Noteholder
04/30/2016 500,000 Paul Khan
10/01/2016 250,000 Ken Williams
10/20/2016 75,000 Brian Wilmot
12/09/2016 160,000 Tracey Woods
01/02/2017 300,000 Charles Peterson
04/01/2017 1,600,000 Connie Helwig
04/25/2017 200,000 Hammers & Nails 2 Corp.
05/11/2017 200,000 Eagle Eye Media LLC
05/11/2017 150,000 Hall Sales and Marketing Consulting
07/14/2017 357,143 Axilogy Consulting Corporation
08/15/2017 600,000 Leolah Brown
03/16/2018 500,000 Nicholaus Kamish
3/16/2018 4,500,000 375 Wall Construction LLC

Page 6 of 20
BLACK & LOBELLO

10777 W. Twain Avenue, 3" Floor

Las Vegas, Nevada 89135
(702) 869-8801 FAX: (702) 869-2669

10
11
12
3
14
15
16
17
18
19
20
21
ae
23
24
25
26
27
28

 

 

 

Case 2:20-cv-01328-GMN-DJA Document1 Filed 07/17/20 Page 7 of 20

02/06/2018 100,000 Manny Volk

02/06/2018 400,000 Premier Equity Advisors LLC
01/17/2018 50,000 Peter Matousek

05/11/2017 200,000 Eagle Eye Media LLC

05/11/2017 150,000 Hall Sales and Marketing Consulting
12/04/2017 3,350,000 Zorhek Aqua Farms Inc

12/09/2016 160,000 Tracey Woods

10/20/2016 75,000 Brian Wilmot

06/11/2018 2,250,000 Company Minera Rio Sango la Minrisan
01/02/2017 300,000 Charles Peterson

12/16/2017 15,000 Nguyet Nguyen

11/20/2017 5,000,000 Medican Enterprises Inc.

11/28/2017 135,000 ‘Terrie Scott

08/15/2017 600,000 Leolah Brown

04/25/2017 200,000 Hammers & Nails 2 Corp
07/14/2017 357,143 Axilogy Consulting Corporation

40. The misleading and fraudulent allegations of the Purported Notes by Defendants

have been done to the detriment of Plaintiff.
FIRST CAUSE OF ACTION
(Violation of §10(b) of the 1934 Act and Rule 10b-5 Against All Defendants)

41. Plaintiff repeats, realleges and incorporates by reference the allegations contained
in each and every preceding paragraph of this Complaint as though fully set herein.

42. Defendants disseminated or approved the false statements that the Purported Notes
were valid and in existence which they knew or deliberately disregarded were false and misleading
in that they further contained misrepresentations and failed to disclose material facts necessary in
order to make the statements made, in light of the circumstances which they were made, not
misleading.

43. Defendants violated §10(b) of the 1934 Act and Rule 10b-S in that they:

a. Employed devices, schemes and artifices to defraud;
b. Made untrue and misleading statements of material facts;
c. Omitted to state material facts necessary in order to make the statements made,

in light of the circumstances under which they were made, not misleading; or

Page 7 of 20

 
BLACK & LOBELLO

10777 W. Twain Avenue, 3 Floor

Las Vegas, Nevada 89135
(702) 869-8801 FAX: (702) 869-2669

10
11
12
13
14
15
16
17
18
19
20
21
oy)
23
24
25
26
27
28

 

 

Case 2:20-cv-01328-GMN-DJA Document1 Filed 07/17/20 Page 8 of 20

d. Engaged in acts, practices and course of business that operated as a fraud or

deceit upon Plaintiff;
44. Plaintiff has suffered damages in that, due to Defendants’ actions, Plaintiff's
Regulation A filing and subsequent public sale of its securities have been severely deflated in that
Plaintiff has suffered money damages in the amount of $10,000,000, the exact amount of which

Plaintiff will prove at trial.

4S. Plaintiff has been forced to retain legal services to prosecute this action and obtain
relief, and is therefore, entitled to reasonable attorney's fees and costs of suit.
SECOND CAUSE OF ACTION
(Violation of §20(a) of the 1934 Act Against the Corporate Individual Defendants)
46. Plaintiff repeats, realleges and incorporates by reference the allegations contained
in each and every preceding paragraph of this Complaint as though fully set herein.
47. The Corporate Individual Defendants acted as controlling persons of Plaintiff

within the meaning of §20(a) of the 1934 Act prior to the Merger and at the time in which the

Purported Notes are alleged to have been made.

Ag. By virtue of their positions with the Company, the Corporate Individual
Defendants had the power and control, directly or indirectly, over Plaintiff to include the content
and dissemination of the Purported Notes which Plaintiff contends are false, misleading, or were

material facts were intentionally and deceitfully omitted.

49, By reason of such conduct, the Corporate Individual Defendants are liable pursuant

to §20(a) of the 1934 Act.

50. Plaintiff has been forced to retain legal services to prosecute this action and obtain

relief, and is therefore, entitled to reasonable attorney's fees and costs of suit.

Page 8 of 20

 
Las Vegas, Nevada 89135
(702) 869-8801 FAX: (702) 869-2669

BLACK & LOBELLO

10777 W. Twain Avenue, 3" Floor

10
11
12
13
14
15
16
17
18
19
20
21
22
Zo
24
25
26
27
28

 

 

 

Case 2:20-cv-01328-GMN-DJA Document1 Filed 07/17/20 Page 9 of 20

THIRD CAUSE OF ACTION
(Fraudulent Misrepresentation — Against All Defendants)

51. Plaintiff repeats, realleges and incorporates by reference the allegations contained
in each and every preceding paragraph of this Complaint as though fully set herein.

52. | Defendants have made false representations and/or misrepresentations of material
facts by claiming that the Purported Notes were valid instruments when, in fact, the Purported
Notes were not in existence, were unenforceable, and/or were otherwise invalid.

53. Defendants knew, or should have known, that their representations that the
Purported Notes were valid instruments were false or made the claims without sufficient basis for
such representations.

54. Defendants knew, or should have known, that their representations that the
Purported Notes were valid instruments were false because, among other things:

a. The Purported Notes alleged by each and every Defendant were not made,
delivered and/or executed by Plaintiff;

b. The Purported Notes alleged by each and every Defendant were without
consideration in that there was no bargained-for exchange of value between
Defendants and Plaintiff;

c. The Purported Notes alleged by each and every Defendant, even if issued, were
issued without consideration actually received by the Company;

d. The Purported Notes alleged by each and every Defendant, even if issued and/or
in existence, were created after the fact and were not representative of actual
transactions; and

e. Defendants are not holders in due course of any alleged promissory note made

by Plaintiff.

Page 9 of 20

 
Las Vegas, Nevada 89135
(702) 869-8801 FAX: (702) 869-2669

BLACK & LOBELLO

10777 W. Twain Avenue, 3" Floor

ao nN DBD

\O

10
11
12
13
14
15
16
17
18
19
20
21
DD
23
24
25
26
27
28

Case 2:20-cv-01328-GMN-DJA Document 1 Filed 07/17/20 Page 10 of 20

55. At the time that Defendants made these false representations they knew, or should
have known, that these representations were false and/or Defendants made these representations

without knowledge of their truth or veracity.

56. Defendants made the false representations with the intent that Plaintiff would rely
upon such representations and be induced to pay Defendants monies and/or provide Defendants

with shares of the Company.

57. Plaintiff reasonably and justifiably relied upon the false representations of
Defendants when taking certain actions related to Plaintiff's corporate financing and corporate
accounting as a registered company with the Securities and Exchange Commission.

58. As a direct and proximate result of the false representations and/or
misrepresentations of Defendants, Plaintiff was induced to take certain actions related to Plaintiff's
corporate financing and accounting with the Securities and Exchange Commission and has
suffered money damages of $10,000,000, the exact amount to be proven at trial.

59. Plaintiff detrimentally relied on Defendants’ actions, and those actions were willful,
malicious, oppressive, and in conscious disregard of Plaintiff's rights, and thus Plaintiff is entitled
to an award of punitive damages to punish Defendants’ wrongful conduct and deter future
wrongful conduct.

60. Plaintiff has been forced to retain legal services to prosecute this action and obtain
relief, and is therefore, entitled to reasonable attorney's fees and costs of suit.

FOURTH CAUSE OF ACTION
(Negligent Misrepresentation — Against All Defendants)

61. Plaintiff repeats, realleges and incorporates by reference the allegations contained
in each and every preceding paragraph of this Complaint as though fully set herein.

62. Defendants have made negligent misrepresentations by claiming that the Purported

Notes were valid instruments when, in fact, the Purported Notes were not in existence, were

Page 10 of 20

 

 
BLACK & LOBELLO

10777 W. Twain Avenue, 3" Floor

Las Vegas, Nevada 89135
(702) 869-8801 FAX: (702) 869-2669

10
1]
12
13
14
13
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:20-cv-01328-GMN-DJA Document1 Filed 07/17/20 Page 11 of 20

unenforceable, and/or were otherwise invalid.

63. Defendants made these negligent misrepresentations in relation to a transaction in
which they had pecuniary interest.

64. Defendants failed to exercise reasonable care and/or competence in obtaining
and/or communicating their negligent misrepresentations as to the alleged validity of the Purported
Notes or made such misrepresentations without knowledge of their truth or veracity

65. Defendants failure to exercise reasonable care and/or competence in their negligent

 

 

misrepresentations is evidenced by, among other things, the fact Defendants either knew, or should
have known, that:

a. The Purported Notes alleged by each and every Defendant were not made,
delivered and/or executed by Plaintiff;

b. The Purported Notes alleged by each and every Defendant were without
consideration in that there was no bargained-for exchange of value between
Defendants and Plaintiff;

c. The Purported Notes alleged by each and every Defendant, even if issued, were
issued without consideration actually received by the Company;

d. The Purported Notes alleged by each and every Defendant, even if issued and/or
in existence, were created after the fact and were not representative of actual
transactions; and

e. Defendants are not holders in due course of any alleged promissory note made
by Plaintiff.

66. Plaintiff did not have access to the Purported Notes and thus reasonably and
justifiably relied upon the negligent misrepresentations made by Defendants and complied with
the request of the Securities Exchange Commission and publicly disclosed the Purported Notes in

its Form 10 Filing with the Securities and Exchange Commission.

Page 11 of 20

 

 
Las Vegas, Nevada 89135
(702) 869-8801 FAX: (702) 869-2669

BLACK & LOBELLO

10777 W. Twain Avenue, 3 Floor

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
Z
26
27
28

 

 

Case 2:20-cv-01328-GMN-DJA Document1 Filed 07/17/20 Page 12 of 20

67. As a direct and proximate result of the false representations and/or
misrepresentations of Defendants, Plaintiff was induced to take certain actions related to Plaintiff's
corporate financing and accounting with the Securities and Exchange Commission and has
suffered money damages of $10,000,000, the exact amount to be proven at trial.

68. Plaintiff has been forced to retain legal services to prosecute this action and obtain
relief, and is therefore, entitled to reasonable attorney's fees and costs of suit.

FIFTH CAUSE OF ACTION
(Civil Liability Under NRS 90.660 Due to Violation of NRS 90.580 — Against All
Defendants)

69. Plaintiff repeats, realleges and incorporates by reference the allegations contained
in each and every preceding paragraph of this Complaint as though fully set herein.

70. Subsection three (3) of Nevada Revised Statute 90.660 provides, in part, that “[a]
person who willfully participates in any act or transaction in violation of NRS 90.580 is liable to
a person who purchases or sells a security, other than a security traded on a national securities
exchange or quoted on a national automated quotation system administered by a self-regulatory
organization, at a price that was affected by the act or transaction for the damages sustained as a
result of the act or transaction.”

71. Nevada Revised Statute 90.580 provides that “[a] person shall not... [e]Jmploy any
other deceptive or fraudulent device, scheme or artifice to manipulate the market in a security; or
. . . [pJut off, circulate or publish any false or misleading writing, statement or intelligence
regarding a security that is publicly traded.”

72. Subsection four (4) of Nevada Revised Statute 90.660 provides, in part, that “[a]
person who directly or indirectly controls another person who is liable under subsection 1 or 3, a

partner, officer or director of the person liable, a person occupying a similar status or performing

Page 12 of 20

 
Las Vegas, Nevada 89135
(702) 869-8801 FAX: (702) 869-2669

BLACK & LOBELLO

10777 W. Twain Avenue, 3 Floor

ao nN DN

\O

10
1]
12
13
14
15
16
17
18
[9
20
2]
22
23
24
25
26
at
28

 

 

 

Case 2:20-cv-01328-GMN-DJA Document1 Filed 07/17/20 Page 13 of 20

similar functions, any agent of the person liable, an employee of the person liable if the employee
materially aids in the act, omission or transaction constituting the violation. . . are also liable
jointly and severally with and to the same extent as the other person.”
73. On February 14, 2019, Plaintiff entered into the Merger Agreement, under which
Plaintiff purchased 96% of the shares of common stock of Green Stream Finance Inc.
74. In connection with Plaintiff's purchase of 96% of the shares of common stock of
Green Stream Finance Inc., Defendants made untrue statements of material facts meant to induce
Plaintiff to pay monies or provide Company shares to Defendants pursuant to the Purported Notes.
75. Defendants made untrue material statements by representing to Plaintiff that the
Purported Notes exist and are valid.
76. At the time Defendants made these untrue material statements, they knew, or should
have known, that:
a. The Purported Notes alleged by each and every Defendant were not made,
delivered and/or executed by Plaintiff;
b. The Purported Notes alleged by each and every Defendant were without
consideration in that there was no bargained-for exchange of value between
Defendants and Plaintiff;
c. The Purported Notes alleged by each and every Defendant, even if issued, were
issued without consideration actually received by the Company;
d. The Purported Notes alleged by each and every Defendant, even if issued and/or
in existence, were created after the fact and were not representative of actual
transactions; and

e. Defendants are not holders in due course of any alleged promissory note made

by Plaintiff.

Page 13 of 20

 
BLACK & LOBELLO

10777 W. Twain Avenue, 3" Floor

Las Vegas, Nevada 89135
(702) 869-8801 FAX: (702) 869-2669

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:20-cv-01328-GMN-DJA Document1 Filed 07/17/20 Page 14 of 20

77. The purpose of Defendants’ deceptive or fraudulent device, scheme or artifice was
to induce Plaintiff to pay monies and/or provide shares pursuant to the Purported Notes by
manipulating the market for shares of the Company as, if Plaintiff ignored or failed to pay such
outstanding debts and/or liabilities, it would negatively impact the share price of the Company.

78. Plaintiff did not have access to the Purported Notes and thus reasonably and
justifiably relied upon the false material statements and/or material omissions made by Defendants
pursuant to their deceptive or fraudulent device, scheme or artifice and complied with the request
of the Securities Exchange Commission and publicly disclosed the Purported Notes in its Form 10

Filing with the Securities and Exchange Commission.

79. Plaintiffs public disclosure of the Purported Notes impacted the market for shares
of the Company as it presented the Company to potential investors as potentially carrying

substantially increased debts and/or liabilities.

80. As a direct and proximate result of Defendants’ deceptive or fraudulent device,

scheme or artifice, Plaintiff has suffered money damages of $10,000,000, the exact amount to be

proven at trial.

81. Plaintiff detrimentally relied on Defendants’ actions, and those actions were willful,
malicious, oppressive, and in conscious disregard of Plaintiff's rights, and thus Plaintiff is entitled
to an award of punitive damages to punish Defendants’ wrongful conduct and deter future
wrongful conduct.

82. Plaintiff has been forced to retain legal services to prosecute this action and obtain

relief, and is therefore, entitled to reasonable attorney's fees and costs of suit.

SIXTH CAUSE OF ACTION

 

(Civil Conspiracy — Against All Defendants)
83. Plaintiff repeats, realleges and incorporates by reference the allegations contained

in each and every preceding paragraph of this Complaint as though fully set herein.

Page 14 of 20

 

 

 
Las Vegas, Nevada 89135
(702) 869-8801 FAX: (702) 869-2669

BLACK & LOBELLO

10777 W. Twain Avenue, 3 Floor

A

NY Nn WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
oF
28

 

 

Case 2:20-cv-01328-GMN-DJA Document1 Filed 07/17/20 Page 15 of 20

84. Defendants are two or more parties who worked together with the intention of
accomplishing an unlawful objective.

85. Defendants acted together by agreement, understanding, or meeting of the minds
regarding their unlawful objective and the means of pursuing it, and this agreement, understanding,
or meeting of the minds was either an explicit or tacit agreement.

86. If the Purported Notes do exist, and are otherwise valid, then Defendants engaged
in unlawful acts in furtherance of their agreement, understanding, or meeting of the minds by
fraudulently concealing the existence of debts and/or liabilities owed by Green Stream Finance
Inc. pursuant to the Purported Notes for the purpose of inducing Plaintiff to purchase the common
shares of Green Stream Finance Inc.

87. If the Purported Notes do not exist, or are otherwise invalid, then Defendants
engaged in unlawful acts in furtherance of their agreement, understanding, or meeting of the minds
by fraudulently creating the Purported Notes and/or by fraudulently representing to Plaintiff that
they are owed monies and/or shares of the Company pursuant to the Purported Notes.

88. Plaintiff did not have access to the Purported Notes and thus was forced to comply
with the request of the Securities Exchange Commission and publicly disclosed the Purported
Notes in its Form 10 Filing with the Securities and Exchange Commission.

89. Plaintiff's public disclosure of the Purported Notes impacted the market for shares
of the Company as it presented the Company to potential investors as potentially carrying

substantially increased debts and/or liabilities.

90. As a direct and proximate result of Defendants’ actions, Plaintiff has suffered

money damages of $10,000,000, the exact amount to be proven at trial.
91. Plaintiff detrimentally relied on Defendants’ actions, and those actions were willful,
malicious, oppressive, and in conscious disregard of Plaintiffs rights, and thus Plaintiff is entitled

to an award of punitive damages to punish Defendants’ wrongful conduct and deter future

Page 15 of 20

 
Las Vegas, Nevada 89135
(702) 869-8801 FAX: (702) 869-2669

BLACK & LOBELLO

10777 W. Twain Avenue, 3" Floor

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

pase 2:20-cv-01328-GMN-DJA Document1 Filed 07/17/20 Page 16 of 20

wrongful conduct.
92. Plaintiff has been forced to retain legal services to prosecute this action and obtain
relief, and is therefore, entitled to reasonable attorney's fees and costs of suit.
SEVENTH CAUSE OF ACTION
(Defamation — Against All Defendants)
93. Plaintiff repeats, realleges and incorporates by reference the allegations contained

in each and every preceding paragraph of this Complaint as though fully set herein.

94. Defendants have made false and defamatory statements about Plaintiff in the form
of allegations that Plaintiff owes Defendants large sums of monies pursuant to the Purported Notes.

95. Defendants have made the unprivileged publication of these false and defamatory

statements to third parties.

96. These false and defamatory statements by Defendants are allegations that would
tend to injure Plaintiff in its business, as Plaintiff was forced to comply with the request of the
Securities Exchange Commission and publicly disclosing the Purported Notes in its Form 10 Filing

with the Securities and Exchange Commission.

97. These false and defamatory statements by Defendants are allegations that would
tend to injure Plaintiff in its business, as these statements have impacted the market for shares of
the Company as it presented the Company to potential investors as potentially carrying

substantially increased debts and/or liabilities.

98. Defendants made these false statements with knowledge that the statements were

false or with reckless disregard as to whether the statements were false or not.

99. Defendants knew, or should have known, that their statements that the Purported

Notes were valid instruments were false because, among other things:

a. The Purported Notes alleged by each and every Defendant were not made,

delivered and/or executed by Plaintiff,

b. The Purported Notes alleged by each and every Defendant were without

Page 16 of 20

 
BLACK & LOBELLO

10777 W. Twain Avenue, 3" Floor

Las Vegas, Nevada 89135
(702) 869-8801 FAX: (702) 869-2669

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:20-cv-01328-GMN-DJA Document1 Filed 07/17/20 Page 17 of 20

consideration in that there was no bargained-for exchange of value between
Defendants and Plaintiff;

c. The Purported Notes alleged by each and every Defendant, even if issued, were
issued without consideration actually received by the Company;

d. The Purported Notes alleged by each and every Defendant, even if issued and/or
in existence, were created after the fact and were not representative of actual
transactions; and

e. Defendants are not holders in due course of any alleged promissory note made
by Plaintiff.

100. As a direct and proximate result of the publication of false statements to third
parties by Defendants, Plaintiff has suffered money damages of $10,000,000, the exact amount to
be proven at trial.

101. Defendants’ actions were willful, malicious, oppressive, and in conscious disregard
of Plaintiff's rights, and thus Plaintiff is entitled to an award of punitive damages to punish
Defendants’ wrongful conduct and deter future wrongful conduct.

102. Plaintiff has been forced to retain legal services to prosecute this action and obtain
relief, and is therefore, entitled to reasonable attorney's fees and costs of suit.

103. Plaintiff detrimentally relied on Defendants’ actions, and those actions were willful,
malicious, oppressive, and in conscious disregard of Plaintiffs rights, and thus Plaintiffis entitled
to an award of punitive damages to punish Defendants’ wrongful conduct and deter future
wrongful conduct.

EIGHTH CAUSE OF ACTION
(Declaratory Relief — Against All Defendants)

104. Plaintiff repeats, realleges and incorporates by reference the allegations contained

Page 17 of 20

 

 

 
Las Vegas, Nevada 89135
(702) 869-8801 FAX: (702) 869-2669

BLACK & LOBELLO

10777 W. Twain Avenue, 3" Floor

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:20-cv-01328-GMN-DJA Document1 Filed 07/17/20 Page 18 of 20

in each and every preceding paragraph of this Complaint as though fully set herein.

105. Plaintiff seeks a declaratory judgement pursuant to the Federal Declaratory
Judgment Act, 28 U.S.C. 2201(a), which provides that this Court of the United States “may declare
the rights and other legal relations of any interested party seeking such declaration... Any such
declaration shall have the force and effect of a final judgment or decree.”

106. The parties in this case are interested in the allegations of the existence or validity
of the Purported Notes, and an actual and immediate controversy exists as to whether Defendants’
Purported Notes with Plaintiff materially exist and are valid.

107. A declaration of the rights, responsibilities, and obligations of the Parties with

respect to the Purported Notes is essential to determine their respective obligations in connection

with the Purported Notes, if any.

108. Defendants have failed to even provide material and substantiated evidence that the
Purported Notes exist, were made by Plaintiff, and were made with adequate consideration.

109. Plaintiff seeks a declaration from this Court that Defendants’ Purported Notes are
not valid and unenforceable.

110. Plaintiff has been forced to retain legal services to prosecute this action and obtain
relief, and is therefore, entitled to reasonable attorney's fees and costs of suit.

NINETH CAUSE OF ACTION
(Preliminary and Permanent Injunction)

111. Plaintiff repeats, realleges and incorporates by reference the allegations contained
in each and every preceding paragraph of this Complaint as though fully set herein.

112. Plaintiff seeks injunctive relief to enforce the judicial declarations sought by them
in Count Fourteen and to secure its rights declared thereunder.

113. Plaintiff also seeks injunctive relief against Defendants enjoining Defendants from

Page 18 of 20

 

 
Las Vegas, Nevada 89135
(702) 869-8801 FAX: (702) 869-2669

BLACK & LOBELLO

10777 W. Twain Avenue, 3" Floor

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

pase 2:20-cv-01328-GMN-DJA Document1 Filed 07/17/20 Page 19 of 20

taking any further actions that is detrimental to the Company, such as, (1) refraining from alleging
there are any additional outstanding Promissory Notes between Defendants and the Company; (2)
refraining from taking any actions that may reasonably interfere with Plaintiffs actions in
providing for the financing, or refinancing, of the Company; and (3) refraining from taking any
actions that may reasonably interfere with Plaintiff's actions in disclosing information related to
the Company through filing with the Securities and Exchange Commission.

114. Plaintiff will suffer irreparable harm if Defendants are not enjoined from further
violations of Nevada law, and interfering with Plaintiffs actions in disclosing information related
to the Company through filing with the Securities and Exchange Commission.

115. Plaintiff is likely to succeed on the merits of their claims, and is entitled to a
preliminary injunction because Defendants have failed to even provide any material and
substantiated evidence of any kind that the Purported Notes exist, were made by Plaintiff, and were

made with adequate consideration.

116. The injunction, if issued, will not be adverse to the public interest because it is in
the public interest that those considering purchasing registered securities, such as shares of the
Company, have access to accurate information regarding the debts and/or liabilities of the
companies issuing those securities and the injunction will prevent further efforts by Defendants to
manipulate the market for securities.

117. Plaintiff has been forced to retain legal services to prosecute this action and obtain
relief, and is therefore, entitled to reasonable attorney's fees and costs of suit.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for relief as follows:

1. For general and compensatory damages against Defendants in an amount to be

proven at trial or at least $10,000,000;

Page 19 of 20

 
10777 W. Twain Avenue, 3" Floor
Las Vegas, Nevada 89135
(702) 869-8801 FAX: (702) 869-2669

BLACK & LOBELLO

10
11
12
13
14
15
16
17
18
19
20
21
2
23
24
25
26
27
28

 

 

 

Case 2:20-cv-01328-GMN-DJA Document1 Filed 07/17/20 Page 20 of 20

2. For punitive damages in an amount to be proven at trial;

3. For declaratory relief against Defendants;

4. For a preliminary and permanent injunction against Defendants;
5. For reasonable attorney's fees;

6. For costs incurred in the pursuit of this action; and

Ve For such other further relief as the court deems proper.

Dated this 17th day of July 2020.

BLACK & LOBELLO

CHRIS V. YE RGENSEN, ESQ.
Nevada vA No. 6183

10777 West Twain Avenue, Suite 300
Las Vegas, Nevada 89135

Attorney for Plaintiff

 

Page 20 of 20

 
